Citation Nr: 18100106
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-41 430
DATE:	 
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Service connection for sleep apnea is denied.  
FINDING OF FACT
The probative evidence of record is against a finding that sleep apnea diagnosed nearly 20 years after separation from service had onset therein.
CONCLUSION OF LAW
The criteria for service connection for sleep apnea are not met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty from October 1991 to October 1993.

In May 2017, he testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

Generally, in order to establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service treatment records (STRs) do not indicate any complaints of sleeping trouble, apnea episodes or a diagnosis of sleep apnea or other sleeping condition.  On the Report of Medical History accompanying his entrance examination in August 1991 and his separation examination in September 1993, the Veteran denied frequent sleeping trouble.

In 2003, the Veteran initiated treatment with the Department of Veterans Affairs (VA).  He made no mention of sleep issues until August 2009 when he reported he had always snored at night, but that it had gotten worse.  He denied apnea episodes.  In February 2010, the Veteran underwent a sleep study and was diagnosed with obstructive sleep apnea.  In September 2011, the Veteran reported to the otolaryngology clinic indicating he had a deviated septum which he believed had caused him to snore all his life.  He related he had septal deviation since birth, but decided against nasal surgery when a teenager.  He was counseled that being obese was more likely to affect his snoring or breathing at night than the deviated septum.  

In January 2012, the Veteran filed a claim for service connection.  In a June 2014 statement in support of claim, an individual who reportedly served with the Veteran aboard ship while in the Navy indicated his rack was under the Veterans and he noticed toward the end of their deployment, the Veteran began to have difficulty sleeping and his breathing would almost stop.  

In August 2014, the Veteran underwent a VA examination.  The Veteran indicated he had been diagnosed with sleep apnea 4 years prior, but his symptoms had started in service and gotten worse so he sought care.  He stated that in 2008, his ex-wife told him that would stop breathing and that worried her.  The examiner reviewed the claims file.  He noted the Veteran denied sleeping trouble while in service and he had gained 6 pounds between the entrance examination in 1991 and separation examination in 1993.  He also noted the Veteran made no mention of sleep problems when he initiated care with the VA in 2003 and denied apnea episodes in August 2009.  His 2009 weight was also stated indicating a gain of 72 pounds since separation from service.  The examiner also recognized the buddy statement indicating that the Veterans breathing would almost stop when he was sleeping during active duty.  Regarding whether the Veterans sleep apnea at least as likely as not had onset in service or was caused by or a result of service, the examiner opined it was less likely than not.  The Veteran first reported sleep problems in 2009 and during the 16 years between service and 2009, he gained 72 pounds.  The examiner explained that sleep apnea is highly associated with obesity and given the long duration to report sleep problems and his significant weight gain, it is much more likely that his sleep apnea did not start for several years after service than that it started during service.

In his November 2014 Form 9, the Veteran stressed that in the last 20 years medically there have been more cases of sleep apnea that had been diagnosed and that many cases went undetected in the 1990s.  He believes he was one of those undetected cases.

At his May 2017 hearing before the Board of Veterans Appeals (Board), the Veteran indicated he noticed issues related to sleep apnea when he was in the military and one of his shipmates noticed he had irregular sleeping and stopped breathing in his sleep every so often.  He stated his ex-wife noticed the same when they married in 2008.  The Veterans representative stressed that medical records in 1990s were kept on paper and everything said to a corpsman might not be written down.  The representative also indicated the belief that even a 5 or 10 pound weight gain could cause sleep apnea and the Veteran did gain some weight while in the service.

The Board finds the evidence against a finding of a nexus or link between service and the onset of sleep apnea.  While the Veteran now relays that he had sleep problems during service, he denied trouble sleeping at separation from service.  He went more than a decade without treatment for a sleep disorder and was diagnosed with sleep apnea more than 15 years after separation from service.  A VA examiner considered this history and the lay statements of record, including those regarding sleep issues during service, and offered a negative opinion.  This opinion is supported by a clear rationale and is afforded high probative value.  

The Board acknowledges the Veterans statements that he experienced problems sleeping while in the military, has snored all his life and believes that sleep apnea went undetected while in service, as well as the buddy statements he has submitted in support of the claim.  Nonetheless, although a person is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, absent medical training people are not competent to provide a diagnosis of a complex medical condition.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In this regard, the Board concludes that sleep apnea is not the kind of condition that is capable of lay diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  

In addition, although a layperson can provide evidence as to some questions of etiology, a question about the etiology of sleep apnea or a relationship between such condition and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau, 492 F.3d at 1376-77; Barr, 21 Vet. App. at 309; Woehlaert, 21 Vet. App. at 462.  Rather, such a question is a medical matter requiring someone with medical training to resolve.  The record does not show, nor does the Veteran contend, that he or the authors of his buddy statements have specialized education, training, or experience that would qualify them to provide an opinion on the matter.  

The Board further recognizes that lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is reporting a contemporaneous medical diagnosis, or (2) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau, 492 F.3d at 1377.  In this case, the Veteran does not contend that he was given a diagnosis of sleep apnea prior to 2010.  As noted above, the VA examiner considered the lay statements about the development of the Veterans sleep apnea in relation to the records more contemporary with service and with his medical treatment records from separation from service to the present and concluded, based on a holistic review of the record, that sleep apnea was not at least as likely as not related to service.  This is strong evidence against a finding that symptoms described by the Veteran and the writers of his buddy statements support a later diagnosis by a medical professional.  The Board does not doubt the Veteran snored all his life as he asserts, to include during service; however, the most probative evidence indicates that sleep apnea was not present during service and is unrelated to service.  
The Board finds that the preponderance of the evidence is against the claim for service connection for sleep apnea.  As such, the doctrine of reasonable doubt is not for application, and the claim must be denied.  See 38 C.F.R. § 3.102 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	C. Boyd Iwanowski 

